Case 19-00200-mdc         Doc 6    Filed 11/14/19 Entered 11/14/19 22:20:13         Desc Main
                                   Document      Page 1 of 5



                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
In re:                                              :      Chapter 7
                                                    :
JAMES FITZGERALD BOWYER,                            :      Case No. 19-13113(MDC)
                                                    :
                              Debtor.               :
                                                    :
                                                    :
THE KIM LAW FIRM LLC and                            :
RICHARD KIM,                                        :
                                                    :
                              Plaintiffs,           :
                                                    :
                v.                                  :      Adv. No. 19-00200(MDC)
                                                    :
JAMES FITZGERALD BOWYER,                            :
                                                    :
                              Defendant.            :
                                                    :

                       MOTION OF DEFENDANT
                JAMES FITZGERALD BOWYER TO DISMISS
         PLAINTIFFS COMPLAINT FOR FAILURE TO STATE A CLAIM
           UPON WHICH RELIEF CAN BE GRANTED, FOR LACK OF
       PROPER SERVICE AND TO STRIKE REDUNDANT, IMMATERIAL,
    IMPERTINENT AND/OR SCANDALOUS MATTER FROM THE COMPLAINT

         Defendant, James Fitzgerald Bowyer, respectfully moves this Honorable Court pursuant to

Rules 12(b)(6), 12(b)(2) and 12(b)(5) of the Federal Rules of Civil Procedure for an appropriate

Order Dismissing Plaintiffs’ Complaint with prejudice. Plaintiff also respectfully moves this

Honorable Court pursuant to Rule 12(f)(2) of the Federal Rules of Civil Procedure for an

appropriate order striking redundant, immaterial, impertinent and/or scandalous matter from the

Complaint.
Case 19-00200-mdc       Doc 6    Filed 11/14/19 Entered 11/14/19 22:20:13        Desc Main
                                 Document      Page 2 of 5



       The grounds for this Motion are more fully set forth in the accompanying Memorandum

of Law, which Defendant hereby incorporates by reference.

                                                  Respectfully submitted,

                                                  KENNY, BURNS & MCGILL

                                                  /s/Thomas D. Kenny____
                                                  Thomas D. Kenny, Esquire
                                                  Identification No. 77611
                                                  Eileen T. Burns, Esquire
                                                  Identification No. 80404
                                                  1500 John F. Kennedy Blvd., Suite 520
                                                  Philadelphia, PA 19102
                                                  (215) 423-5500
                                                  filings@kennyburnsmcgill.com
                                                  Attorneys for Defendant
                                                  James Fitzgerald Bowyer
Dated: November 14, 2019
Case 19-00200-mdc        Doc 6     Filed 11/14/19 Entered 11/14/19 22:20:13            Desc Main
                                   Document      Page 3 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                                     :
In re:                                               :       Chapter 7
                                                     :
JAMES FITZGERALD BOYWER,                             :      Case No. 19-13113(MDC)
                                                     :
                              Debtor.                :
                                                     :
                                                     :
THE KIM LAW FIRM LLC and                             :
RICHARD KIM,                                         :
                                                     :
                              Plaintiffs,            :
                                                     :
               v.                                    :       Adv. No. 19-00200(MDC)
                                                     :
JAMES FITZGERALD BOWYER,                             :
                                                     :
                              Defendant.             :
                                                     :

            MEMORANDUM OF LAW IN SUPPORT OF THE OF THE
          MOTION OF DEFENDANT JAMES FITZGERALD BOWYER TO
         DISMISS PLAINTIFFS COMPLAINT FOR FAILURE TO STATE A
        CLAIM UPON WHICH RELIEF CAN BE GRANTED, FOR LACK OF
        PROPER SERVICE AND TO STRIKE REDUNDANT, IMMATERIAL,
     IMPERTINENT AND/OR SCANDALOUS MATTER FROM THE COMPLAINT

I.       INTRODUCTION

         Defendant James Fitzgerald Bowyer submits this Memorandum of Law in support of its

Motion to Dismiss Plaintiffs’ Complaint and/or Strike Redundant, Immaterial, Impertinent and/or

Scandalous Material from the Complaint. Plaintiffs seek to hold Mr. Bowyer liable for every

review Plaintiff and his firm has ever received – even favorable reviews – as well as anonymous

reviews from purported clients who signed retainers with Plaintiffs that precluded the clients from

making negative postings. Plaintiffs make this representation despite conceding that some, not all,
Case 19-00200-mdc         Doc 6     Filed 11/14/19 Entered 11/14/19 22:20:13          Desc Main
                                    Document      Page 4 of 5



of the anonymous postings were traceable to Mr. Bower, but fail to mention which postings were

traceable to Mr. Bowyer. After all, many of them are complimentary and others contain opinions.

       The remainder of Plaintiffs’ case is based upon admissions deemed admitted in State Court

as well as statements Mr. Bowyer made in hopes of settling the dispute between the parties. Mr.

Bowyer received the Writ of Summons and immediately wanted to “make things right,” as he had

recently been discharged from the hospital and wanted to spend some enjoyable time with his wife.

At the time he made these statements, Mr. Bowyer had no knowledge of the allegations Plaitniffs

make against him today, as the Writ of Summons only informed him of the fact he had been sued.

It was not until some time later that he learned of Plaintiffs’ allegations.

II.    STATEMENT OF FACTS

       In this Adversary proceeding, Plaintiffs the Kim Law Firm LLC and Richard Kim, Esquire

seek to have their claims exempted from discharge pursuant to 11 U.S.C. § 523(a)(6). Plaintiffs

are the former employers of the Debtor-Defendant, Mr. Bowyer. ECF 1 ¶¶ 9-10. Plaintiffs allege

that beginning in March 2018, “Plaintiffs were subjected to a constant series of persistent

harassment, defamation and threats . . . which were intentional acts done for the specific purpose

of causing harm to the Plaintiffs,1.” Id. ¶ 12. Plaintiffs contend that Mr. Bower used fake names

to post approximately 80 different online reviews which were false and defamatory; used fake

email addresses to send emails to Plaintiff threatening harm and lawsuits, pretended to be

prospective clients of Plaintiffs, used Defendant’s email address and telephone number to send

spam emails and text messages. ECF 1 ¶ 11.




1
 For purposes of this Motion, Defendant does not challenge the veracity of the allegations, but
this should not be deemed an admission or waiver.
                                                  2
Case 19-00200-mdc         Doc 6     Filed 11/14/19 Entered 11/14/19 22:20:13             Desc Main
                                    Document      Page 5 of 5



       On May 28, 2019, Plaintiffs commenced a lawsuit against John Doe in the Philadelphia

County Court of Common Pleas, at the May Term, 2018, Case No. 03106 (the “State Court

Litigation”). Id. ¶ 13. On January 4, 2019, Plaintiffs filed a Second Amended Complaint in the

State Court Litigation against Mr. Bowyer, asserting the following four causes of action: (a)

defamation, (b) commercial disparagement, (c) intentional infliction of emotional distress, and (d)

identity theft. Plaintiff incorporated by reference a true and correct copy of the Second Amended

Complaint (“SAC”). Id. ¶ 15.

       On February 26, 2019, Plaintiffs filed a Motion to Deem Requests for Admissions

Admitted in the State Court Litigation. Id. ¶ 17; ECF 3 at 52 ¶ 2. On May 6, 2019, the court,

entered an Order granting the Motion to Deem Requests for Admissions Admitted, and deemed

them all admitted. Id. ¶ 18; ECF 3 at 68-70.

       Plaintiffs base their allegations on Requests for Admissions that were deemed admitted in

the State Court Litigation. Thus, according to Plaitniffs Mr. Bower admitted, inter alia: “(a)

sending specific emails and making specific postings that were attached as exhibits; (b) registering

RK’s email address rkim@thekimlawfirmllc.com to receive email newsletters with the registered

name of Yellowskin Chinkerbell; (c) he only stopped posting reviews and sending Plaintiffs emails

after he discovered Plaintiffs had issued subpoenas to link him to the reviews; (d) he filed an EEOC

Complaint against KLF without any basis; (e) he used a virtual private network in order to post

reviews about Plaintiffs or send emails to Plaintiffs; (f) he used an alternate “burner” cell phone to

post reviews about Plaintiffs; and (g) that he created the 35 online accounts listed in a request for

admission.” Id. ¶ 22.

       On the evening of September 10, 2018, Mr. Bowyer was served with a Writ of Summons.

There is no indication that he knew the basis of the lawsuit, as the Complaint had not yet been



                                                  3
